-&- WY WN

0 oN A Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT _ : | bes | a

 

United States Attorney a fo
GRANT B. RABENN gos
JEFFREY A. SPIVAK JJM 06 2019
Assistant United States Attorney .
2500 Tulare Street, Suite 4401 _ CLERK, US DISTAICT fO.07
Fresno, CA 93721 . RASTERN DISTRICT OF Gator i «
Telephone: (559) 497-4000 ene ciao fr
Facsimile: (559) 497-4099
Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 1:19-MJ-00106-EPG
Plaintiff, ORDER GRANTING GOVERNMENT’S
REQUEST FOR SUSPENSION OF LIMITATIONS
v. TO PERMIT THE GOVERNMENT TO OBTAIN
ARA GARABED DOLARIAN, FOREIGN EVIDENCE
Defendant.

 

The United States, having applied to this Court, for an Order suspending the statute of limitations
period in the above-captioned case, and good cause appearing thereon,

IT IS HEREBY ORDERED that the United States has demonstrated by a preponderance of the
evidence that an official request has been made for foreign evidence and that it reasonably appears, or
reasonably appeared at the time the request was made, that such foreign evidence is, or was, in such
foreign country;

//
Ii
Hl
If
Hl
M1

[PROPOSED] ORDER GRANTING GOVERNMENT’S
REQUEST FOR SUSPENSION OF LIMITATIONS

 

 

 

 
oN DN UO Fk WY NY

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS. FURTHER ORDERED that statute of limitations period-shall be suspended from the date
of the delivery of the government’s MLAT request on November 25, 2016 to the Government of
Nigeria, continuing until the government receives an MLAT response from the Government of Nigeria,

not to exceed a period of three years.

Dated: ob/2 cr i

   

FED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER GRANTING GOVERNMENT’S
REQUEST FOR SUSPENSION OF LIMITATIONS

 

 
